





CITATION: Gold Scissors Hair Studios
      Ltd. v. Saikaley, 2011 ONCA 615



DATE:  20110926



DOCKET: C53149



COURT OF APPEAL FOR ONTARIO



Doherty, Weiler and Laskin JJ.A.



BETWEEN



Gold Scissors Hair Studios Ltd.



Applicant (Respondent in Appeal)



and



Jeannette Saikaley and John Saikaley



Respondents (Appellants)



Andrew McKenna, for respondents (appellants)



No one appearing for the applicant (respondent)



Heard:  September 23, 2011



On appeal from the order of Justice McLean of the Superior
          Court of Justice dated December 9, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The matter has settled.  Order to go per draft order filed.


